Title: James Madison to the Visitors of the University of Virginia, 16 May 1833
From: Madison, James
To: Board of Visitors, University of Virginia


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                May 16. 1833
                            
                        
                        I have just recd from Docr. Dunglison a letter of which the inclosed is a copy; and I lose no time in
                            making it known to you, as I am doing to the other Visitors.
                        The following is an extract of a private letter which he desires may also be
                            placed before the Visitors
                        "
                        
                            
                                
                            
                        
                    